Citation Nr: 1039688	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric, to include depression and post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for post-operative 
residuals of fibroid tumors, claimed as due to undiagnosed 
illness.  

3.  Entitlement to service connection for joint pain, claimed as 
due to undiagnosed illness.  

4.  Entitlement to service connection for gastroesophageal reflux 
disease, claimed as due to undiagnosed illness. 

5.  Entitlement service connection for dysmenorrheal and 
menorrhagia, claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for a sleep condition, 
memory loss, and chronic tiredness, claimed as due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 
1991, including service in Southwest Asia from November 1990 to 
April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision rendered by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2010, the Veteran advised the RO that she had moved to 
San Antonio, Texas.  In May 2010, the Veteran testified before 
the undersigned during a hearing held at a VA facility in San 
Antonio, Texas.  A transcript of the proceeding is of record.  

During the hearing, the Veteran raised a claim for service 
connection for a headache disorder, to include as due to 
undiagnosed illness.  This issue is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted prior to 
an adjudication of the claims on appeal.  

First, during the hearing before the undersigned, the appellant 
identified outstanding relevant VA outpatient treatment records.  
Specifically, she alleges that she was treated for a mental 
health issues at the Dothan, Alabama VA Clinic in the early 
1990's.  (See Hearing Transcript at 6.)  As to the claim for 
service connection for dysmenorrhia and menorrhagia, joint pains, 
and gastroesophageal reflux disease, she reports receiving 
treatment at either the Tuskegee, Alabama VA facility or the 
Montgomery, Alabama VA facility immediately upon discharge from 
the military in 1991.  (See Hearing Transcript at 10-11.)  VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Here, the RO has acquired VA 
outpatient treatment records from the Dotham VA Clinic for the 
period from April 1998 to May 2004.  It has acquired VA 
outpatient treatment records from April 2005 to March 2008.  It 
is unclear from the Board's review of the file, however, whether 
the RO has requested the VA records since 1991.  These records, 
if they exist, would certainly be relevant to the claims on 
appeal.  As such, on remand, the RO must attempt to obtain them.  

In addition, while this matter is in remand status, the RO should 
obtain any relevant VA outpatient treatment records generated 
since March 2008.  

Moreover, the Veteran has never been afforded a VA examination in 
connection with the claims.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The medical evidence shows that 
the Veteran receives treatment for depression (PTSD screenings to 
date have been negative), arthralgias, gastroesophageal reflux 
disease, fibroids, and dysmenorrheal and menorrhagia.  She has 
also complained of tiredness and lack of sleep.  In a January 
2003 private treatment record, Dr. D. M. states that arthralgias 
in the upper and lower extremities "seemed to coincide with her 
serving in the Gulf War."  

What the records do not offer, however, is competent medical 
evidence as to whether the Veteran has undiagnosed illnesses 
based on her Southwest Asia service, or to the extent she has 
diagnosed disabilities, an opinion as to the whether such were 
related to her active duty service.  Finally, with respect to the 
claims for sleep loss, memory loss, and tiredness, it is unclear 
as to whether these are components of her depression or are 
independent disabilities that may or may not be related to her 
military service.  As such, an examination is required.  

Accordingly, these matters are REMANDED for the following action:

1. 	Contact the VA medical facilities in 
Tuskegee, Montgomery, and Dothan and request 
any relevant VA outpatient treatment records 
from 1991 to 1998 and from 2008 to present.  
If any records are unavailable or do not 
appear to exist, the Veteran should be 
advised of such facts.  

2.	Make arrangements with an appropriate VA 
medical facility for a VA Gulf War Guidelines 
examination.  The claims file and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims file has 
been reviewed.  Any testing should also be 
conducted at that time if deemed necessary by 
the examiner and the results of any testing 
done should be included with the findings 
from the VA examination.


(a)   Claims Based on Undiagnosed Illness.  

The examiner should follow the established 
protocol for qualifying chronic 
disabilities under 38 C.F.R. § 3.317.  The 
examiner should first opine as to whether 
the claimed symptoms actually exist, and 
if so, should include whether the 
Veteran's symptoms, namely (1) fibroid 
tumors, (2) joint pain, (3) stomach pain 
to include gastroesophageal reflux 
disease, (4) vaginal disorder to include 
dysmennorrhea and menorrhagia, and (5) 
disorders characterized by a sleep 
disorder, memory loss, and tiredness can 
be attributed to a known clinical 
diagnosis, and/or whether they are 
objective indications of a qualifying 
chronic disability, to include whether the 
Veteran's cluster of symptoms when 
combined, produce a medically unexplained 
multi-symptom illness.  In so opining, the 
examiner should comment on whether the 
Veteran's symptoms, when viewed 
collectively, are characterized by 
overlapping symptoms and signs and have 
features such as fatigue, pain, disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  A complete 
rationale must accompany all opinions.

(b)  Claims on a Direct Basis.  

The examiner should also consider the 
Veteran's claims on a direct basis.  That 
is, whether the claimed 
symptoms/conditions are attributable to 
diagnosed disabilities, and if so, whether 
they had their onset during service, 
regardless of whether they are due to an 
undiagnosed illness.  In so doing, the 
examiner should review the service 
treatment records, VA and private medical 
records, and any additional evidence added 
to the claims file pursuant to this 
remand.  

The examiner should:

1).  Identify any current disability 
manifested by (1) fibroid tumors, (2) 
joint pain, (3) stomach pain to 
include gastroesophageal reflux 
disease, (4) a vaginal disorder to 
include dysmennorrhea and 
menorrhagia, and (5) disorders 
characterized by a sleep disorder, 
memory loss, and tiredness;

2)  For each disability identified, 
the examiner should provide an 
opinion, with adequate rationale, as 
to whether there is a 50 percent or 
greater probability that the 
disability had its onset during 
service, based on all of the 
pertinent VA and private medical 
evidence in the claims file.  

All findings must be reported in detail and 
all indicated testing must be accomplished.  

3.	 In addition, schedule the Veteran for a 
VA psychiatric examination.  Following a 
review of this remand directive and the 
Veteran's claims file, and following a mental 
status examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e. a 50 percent 
probability or better) that PTSD or any 
acquired psychiatric disorder was incurred or 
aggravated as a result of the Veteran's 
active military service.  

The examiner should also render an opinion as 
to the whether the Veteran's complaints of a 
sleep disorder, memory loss, and tiredness, 
are components of a diagnosed psychiatric 
disorder or disabilities of independent 
origin.  

With respect to PTSD, if diagnosed, the 
examiner should further comment as to the 
likelihood that the Veteran's PTSD symptoms 
are (1) related to a claimed in-service 
stressor; (2) whether the PTSD stressor(s) 
identified are related to the Veteran's fear 
of hostile military or terrorist activity and 
(3) whether such stressor(s) is/are adequate 
to support a diagnosis of PTSD.  

The examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for such 
an opinion could not be rendered without 
resorting to speculation.  

4.	After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
readjudicate the Veteran's claims.  If the 
claims remain denied, the Veteran and her 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


